GUARANTY AND PLEDGE AGREEMENT

 

GUARANTY AND PLEDGE AGREEMENT (this “Agreement”), dated as of March 29, 2013, by
and among XZERES Corp., a Nevada corporation (the “Pledgor”), XZERES Energy
Services Corp., a Nevada corporation and XZERES Wind Europe Limited., a
corporation organized under the laws of the Republic of Ireland, and any and all
Additional Guarantors who may become party to this Agreement (XZERES Energy
Services Corp. and XZERES Wind Europe Limited., and such Additional Guarantors
are hereinafter referred to each as a “Guarantor” and collectively as the
“Guarantors”),and Hanover Holdings I, LLC (the “Pledgee”) as Lender under the
Revolving Credit Agreement dated as of August 1, 2012 (as same may be amended,
modified, supplemented and/or restated from time to time, the “Loan Agreement”)
by and between the Pledgor and the Secured Party.

STATEMENT OF PURPOSE

Pledgor and the Guarantors (collectively, the “Debtors”) have entered into (a)
an Amended and restated Collateral Agreement (the “Amended Collateral
Agreement”) and (b) a Collateral Assignment of Intellectual Property Agreement
(the “Collateral Assignment”) each of even date to secure their obligations
pursuant to the Loan Agreement and the other Loan Documents, upon the terms and
subject to the conditions set forth therein.

It is a condition precedent to Secured Party to enter into the Amended
Collateral Agreement and Collateral Assignment that the Debtors shall have
executed and delivered this Guaranty and Pledge Agreement to the Secured Party.

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the parties hereby agree as follows:

1.                  Guaranty; Grant of Security Interest. Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees to the Pledgee, its
successors, endorsees, transferees and assigns the due and punctual performance
and payment of the Obligations owing to the Pledgee, its successors, endorsees,
transferees or assigns when due, all at the time and place and in the amount and
manner prescribed in, and otherwise in accordance with, the Loan Documents,
regardless of any defense or set-off counterclaim, which Pledgor, or any other
person may have or assert, and regardless of whether or not the Pledgee or
anyone on behalf of the Pledgee shall have instituted any suit, action or
proceeding or exhausted its remedies or taken any steps to enforce any rights
against Pledgor or any other person to compel any such performance or observance
or to collect all or part of any such amount, either pursuant to the provisions
of the Loan Documents or at law or in equity, and regardless of any other
condition or contingency. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, The
guarantorS’ respective and individual obligations to the Pledgee under this
Agreement shall continue in the event that the Collateral pledged for the
Obligations set forth herein is insufficient to satisfy such Obligations.

1

 

To this end, each Debtor hereby grants, pledges and collaterally assigns to the
Pledgee a security interest in all of such Debtor’s right, title and interest in
all the Collateral referenced herein or in any other Loan Document, now owned or
at any time hereafter acquired by such Debtor or in which such Debtor now has or
at any time in the future may acquire any right, title or interest, and wherever
located or deemed located as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

2.                  Waiver of Demand. Each Debtor whether individually or
severally hereby unconditionally: (a) waives any requirement that the Pledgee,
in the event of a breach in any material respect by the Debtors of any of its
representations or warranties in the Loan Documents, first make demand upon, or
seek to enforce remedies against, Pledgor or any other person before demanding
payment of enforcement hereunder; (b) covenants that this Agreement will not be
discharged except by complete performance of all the Obligations specifically
provided for or contemplated herein; (c) agrees that this Agreement shall remain
in full force and effect without regard to, and shall not be affected or
impaired, without limitation, by, any invalidity, irregularity or
unenforceability in whole or in part of the Loan Documents or any limitation on
the liability of Pledgor thereunder, or any limitation on the method or terms of
payment thereunder which may now or hereafter be caused or imposed in any manner
whatsoever; and (d) waives diligence, presentment and protest with respect to,
and notice of default in the performance or payment of any Obligation by Pledgor
under or in connection with the Loan Documents.

3.                  Release. The obligations, covenants, agreements and duties
of the Debtors hereunder shall not be released, affected or impaired by any
assignment or transfer, in whole or in part, of the Loan Documents or any
Obligation, although made without notice to or the consent of the Debtors, or
any waiver by the Pledgee, or by any other person, of the performance or
observance by Pledgor, or any other Debtor of any of the agreements, covenants,
terms or conditions contained in the Loan Documents, or any indulgence in or the
extension of the time or renewal thereof, or the modification or amendment
(whether material or otherwise), or the voluntary or involuntary liquidation,
sale or other disposition of all or any portion of the stock or assets of
Pledgor or any other Debtor, or any receivership, insolvency, bankruptcy,
reorganization, or other similar proceedings, affecting Pledgor or any other
Debtor or any assets of Pledgor or any other Debtor, or the release of any
property from any security for any Obligation, or the impairment of any such
property or security, or the release or discharge of Pledgor or any other Debtor
from the performance or observance of any agreement, covenant, term or condition
contained in or arising out of the Loan Documents by operation of law, or the
merger or consolidation of Pledgor, or any other cause, whether similar or
dissimilar to the foregoing.

4.                  Subrogation.

(a)                Unless and until complete performance of all the Obligations
hereunder, the Debtors shall not be entitled to exercise any right of
subrogation to any of the rights of the Pledgee against Pledgor or any
collateral security or guaranty held by the Pledgee for the payment or
performance of the Obligations.

2

 

(b)               In the event that the Debtors shall become obligated to
perform or pay any sums hereunder, or in the event that for any reason Pledgor
is now or shall hereafter become indebted to any other Pledgor, the amount of
such sum shall at all times be subordinate as to lien, time of payment and in
all other respects, to the amounts owing to the Pledgee under the Loan Documents
and the Debtors shall not enforce or receive payment thereof until all
Obligations due to the Pledgee under the Loan Documents have been performed or
paid. Nothing herein contained is intended or shall be construed to give to the
Debtors any right of subrogation in or under the Loan Documents, or any right to
participate in any way therein, or in any right, title or interest in the assets
of the Pledgee.

5.                  Security. As collateral security for the punctual payment
and performance, when due, by Pledgor or any other Debtor of all the
Obligations, the Debtors hereby pledges with, hypothecates, transfers and
assigns to the Pledgee all of capital stock of each subsidiary of Pledgor
(whether currently in existence of hereinafter organized) (collectively, the
“Pledged Assets”) and all proceeds, shares and other securities received,
receivable or otherwise distributed in respect of or in exchange for the Pledged
Assets, including, without limitation, any shares and other securities into
which such Pledged Assets may be convertible or exchangeable and any dividends
or other distributions in connection therewith (collectively, the “Additional
Collateral” and together with the Pledged Assets, the “Collateral”).
Simultaneously herewith, the Debtors shall deliver to the Pledgee the
certificate(s) representing the Pledged Assets, duly authenticated in a manner
acceptable to Pledgee, along with a stock transfer power duly executed in blank
by the Debtors, to be held by the Pledgee as security. Any Collateral received
by the Debtors on or after the date hereof shall be immediately delivered to the
Pledgee together with any executed stock powers or other transfer documents
requested by the Pledgee, which request may be made at any time prior to the
date when the Obligations shall have been paid and otherwise satisfied in full.
Each of Pledgor and the Guarantors hereby authorizes Pledgee, at Pledgor’s and
the Guarantors’ sole cost and expense, to file one or more financing statements
and one or more collateral assignments with the appropriate governmental agency
to the end of perfecting and protecting Pledgee’s rights to the Collateral and
Additional Collateral.

6.                  Voting Power, Dividends, Etc. and other Agreements.

(a)                So long as an Event of Default (as set forth in Section 7
hereof) has not occurred and is not continuing, the Debtors shall be entitled
to:

(i)                 Exercise any voting and/or consensual powers pertaining to
the Collateral, or any part thereof, for all purposes;

(ii)               Receive and retain dividends, distributions, proceeds paid,
or any other tangible or intangible benefits with respect to the Collateral; and

(iii)             Receive the benefits of any income tax deductions available to
the Debtors as a shareholder of the Company.

(b)               The Debtors individually or severally agree that they will not
sell, assign, transfer, pledge, hypothecate, encumber, or otherwise dispose of
the Collateral.

3

 

(c)                The Debtors jointly and severally agree to pay all costs
including all reasonable attorneys’ fees and disbursements incurred by the
Pledgee in enforcing this Agreement in accordance with its terms.

7.                  Default and Remedies.

(a)                For the purposes of this Agreement, “Event of Default” shall
mean:

(i)                 default in or under any of the Obligations after the
expiration, without cure, of any applicable cure period provided under the
specified Loan Document;

(ii)               a breach in any material respect by any Debtor of any of its
representations, warranties, or covenants in this Agreement; or

(iii)             a breach in any material respect by any Debtor of any its
representations, warranties, or covenants in any other Loan Documents.

(b)               the Pledgee shall have the following rights upon any Event of
Default:

(i)                 the rights and remedies provided by the Uniform Commercial
Code as adopted by the State of New York (the “UCC”) (as said law may at any
time be amended);

(ii)               the right to cause any or all of the Collateral to be
transferred to its own name or to the name of its designee and have such
transfer recorded in any place or places deemed appropriate by the Pledgee; and

(iii)             the right to sell, at a public or private sale, the Collateral
or any part thereof for cash, upon credit or for future delivery, and at such
price or prices in accordance with the UCC (as such law may be amended from time
to time). Upon any such sale the Pledgee shall have the right to deliver, assign
and transfer to the purchaser thereof the Collateral so sold. The Pledgee shall
give the Debtors not less than ten (10) days’ written notice of its intention to
make any such sale. Any such sale shall be held at such time or times during
ordinary business hours and at such place or places as the Pledgee may fix in
the notice of such sale. The Pledgee may adjourn or cancel any sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned. In case of any sale of all or any part of the
Collateral upon terms calling for payments in the future, any Collateral so sold
may be retained by the Pledgee until the selling price is paid by the purchaser
thereof, but the Pledgee shall incur no liability in the case of the failure of
such purchaser to take up and pay for the Collateral so sold and, in the case of
such failure, such Collateral may again be sold upon like notice. The Pledgee,
however, instead of exercising the power of sale herein conferred upon them, may
proceed by a suit or suits at law or

4

 

in equity to foreclose the security interest and sell the Collateral, or any
portion thereof, under a judgment or decree of a court or courts of competent
jurisdiction, the Debtors having been given due notice of all such action. The
Pledgee shall incur no liability as a result of a sale of the Collateral or any
part thereof. All proceeds of any such sale, after deducting the reasonable
expenses and reasonable attorneys’ fees incurred in connection with such sale,
shall be applied in reduction of the Obligations, and the remainder, if any,
shall be paid to the Debtors. Notwithstanding anything herein to the contrary,
in the event that the Obligations are not satisfied in full by the sale or other
disposition of the Collateral, the Debtors shall remain liable for any
deficiency.

Each Debtor recognizes that the Pledgee may be unable to effect a public sale of
any or all Collateral consisting of securities (“Restricted Securities
Collateral”), which have not been registered for resale under the Securities Act
of 1933, as amended (the “Securities Act”), by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Debtor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not solely by reason
thereof be deemed not to have been made in a commercially reasonable manner. The
Pledgee shall be under no obligation to delay a sale of any of the Restricted
Securities Collateral for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.

Each Debtor agrees to use its best efforts to do or cause to be done all such
other acts and to incur such cost as may be necessary to make such sale or sales
of all or any portion of the Restricted Securities Collateral valid and binding
and in compliance with any and all other applicable laws. To this end, Pledgee
are entitled to require each Pledgor to use its best efforts to cause the
applicable issuer of the Restricted Securities Collateral to prepare, file and
keep current an effective registration statement under the Securities Act with
respect to some or all of the Restricted Securities Collateral.

8.                  Application of Proceeds; Release. The proceeds of any sale
or enforcement of or against all or any part of the Collateral, and any other
cash or collateral at the time held by the Pledgee hereunder, shall be applied
by the Pledgee first to the payment of the reasonable costs of any such sale or
enforcement, then to reimburse the Pledgee for any damages, costs or expenses
incurred by the Pledgee as a result of an Event of Default or as a result of the
administration, construction or enforcement of any of the Loan Documents, then
to the payment of the principal amount or stated valued (as applicable) of, and
interest or dividends (as applicable) and any other payments due in respect of,
the Obligations. The remainder, if any, shall be paid to the Debtors.
Notwithstanding anything herein to the contrary, in the event that

5

 

the Obligations are not satisfied in full by the sale or other disposition of
the Collateral, the Debtors shall remain liable for any deficiency. As used in
this Agreement, “proceeds” shall mean cash, securities and other property
realized in respect of, and distributions in kind of, the Collateral, including
any thereof received under any reorganization, liquidation or adjustment of debt
of any issuer of securities included in the Collateral.

9.                  Representations, Warranties, and Covenants.

(a)                Each Debtor hereby represents, warrants and covenants to the
Pledgee that:

(i)                 such Debtor has full power and authority and legal right to
pledge the Collateral to the Pledgee pursuant to this Agreement and this
Agreement constitutes a legal, valid and binding obligation of such Debtor,
enforceable in accordance with its terms.

(ii)               the execution, delivery and performance of this Agreement and
other instruments contemplated herein will not violate any provision of any
order or decree of any court or governmental instrumentality or of any mortgage,
indenture, contract or other agreement to which such Debtor is a party or by
which such Debtor and the Collateral may be bound, and will not result in the
creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of such Debtor’s properties pursuant to the provisions of such
mortgage, indenture, contract or other agreement.

(iii)             each of the Debtors is the sole record and beneficial owner of
all of the Pledged Assets or the Debtors, to the extent that any of the Pledged
Assets are owned severally are together the sole record and beneficial owners of
such Pledged Assets;

(iv)             such Debtor, as applicable, owns the Collateral free and clear
of all Liens;

(v)               the security interests granted pursuant to this Agreement
(A) constitute valid security interests in all of the Collateral in favor of
Pledgee, as collateral security for the Obligations, enforceable in accordance
with the terms hereof against all creditors of such Debtor and any Persons
purporting to purchase any Collateral from such Debtor, and (B) are prior to all
other Liens on the Collateral in existence on the date hereof. The security
interests will be perfected first priority security interests in all Collateral
in which a security interest can be perfected by means of filing; and upon
delivery to Pledgee of the certificates representing the Collateral consisting
of certificated securities, the security interests will be perfected first
priority security interests in such Collateral; and

(vi)             In the event Pledgee feels insecure with respect to the
Collateral, the financial condition or business prospects of one or more of the
Debtors, or as to whether one or more of the Debtors will duly perform its
obligations under the Loan Documents, then Pledgee may demand that one or

6

 

more of the Debtors provide additional Collateral hereunder and the affected
Debtors shall immediately comply with Pledgee’ demand therefor.

10.              No Waiver; No Election of Remedies. No failure on the part of
the Pledgee to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by the Pledgee of any right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law. In addition, the exercise of any right or remedy of
the Pledgee at law or equity or under this Agreement or any of the documents
shall not be deemed to be an election of Pledgee’s rights or remedies under such
documents or at law or equity.

11.              Termination. This Agreement shall terminate on the date on
which all Obligations have been performed, satisfied, paid or discharged in
full.

12.              Further Assurances. The parties hereto agree that, from time to
time upon the written request of any party hereto, they will execute and deliver
such further documents, including, without limitation, one or more financing
statements, assignments and do such other acts and things as such party may
reasonably request in order fully to effect the purposes of this Agreement.

13.              Miscellaneous. Article VII Miscellaneous, of the Loan Agreement
is incorporated herein by this reference as if fully set forth in this
Agreement.

14.              Intercreditor Agreement. The parties hereto acknowledge and
agree that the terms and provisions of this Agreement and the other Loan
Documents are subject and subordinate, as applicable, to the terms and
provisions of that certain intercreditor and subordination Agreement, dated as
of March __, 2013, by and among Hanover Holdings I, LLC, the Grantors, and
Renewable Power Resources, LLC.

[Signature page(s) start on the following page]

 

7

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Pledge
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

 

Pledgee:

Hanover Holdings I, LLC

By:

Name: Joshua Sason

Title: Chief Executive Officer

[Signatures Continued on following page]

 



8

 

Debtors:

 

XZERES Energy Services Corp.

 

By: /s/ Frank Greco
Name: Frank Greco
Title: Chief Executive Officer

 

Assets subject to this pledge: all of Debtor’s right, title, and interest in and
to XZERES Corp.

 

XZERES Wind Europe Limited.

 

By: /s/ Frank Greco
Name: Frank Greco
Title: Chief Executive Officer

 

Assets subject to this pledge: all of Debtor’s right, title, and interest in and
to XZERES Corp.

 

XZERES Corp.

 

By: /s/ Frank Greco
Name:Frank Greco
Title: Chief Executive Officer

 

Assets subject to this pledge: all of Pledgor’s right, title, and interest in
and to the common stock of

XZERES Energy Services Corp. and XZERES Wind Europe Limited.



9

 

 